                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        0
                                  EASTERN DMSION
                                   No. 4:19-CV-138-D


VENNDA CARTER,                               )
                                             )
                               Plaintiff,    )
                                             )
                   v.                        )                 ORDER
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                              Defendant.     )


       On February 12, 2021, Magistrate Judge Swank issued a Memorandum and Recommendation

("M&R'') [D.E. 2S] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 18], deny defendant's motion for judgment on the pleadings [D.E. 21], and remand

the action to the Commissioner. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31S (4th

Cir. 200S) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 31 S (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. ·The court is satisfied that there

is no clear error on the face of the record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 2S].



             Case 4:19-cv-00138-D Document 26 Filed 03/01/21 Page 1 of 2
       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 18],

DENIES defendant's motion for judgment on the pleadings [D.E. 21 ], and REMANDS the action to

the Commissioner.

       SO ORDERED. This _I_ day of March 2021.



                                                   J     S C. DEVER III
                                                   United States District Judge




                                            '2

          Case 4:19-cv-00138-D Document 26 Filed 03/01/21 Page 2 of 2
